Fahey, J. (dissenting in part).
I respectfully dissent in part. Although County Court’s remarks at the proceeding that preceded *1469the resentence were intemperate, I agree with the majority’s conclusion that, “based on [the] record, there is no reasonable likelihood that the [resentence] . . . was the result of vindictiveness” (People v Young, 94 NY2d 171, 180-181 [1999], rearg denied 94 NY2d 876 [2000]). I cannot, however, agree with the majority that the resentence is unduly harsh and severe. Our power to substitute our own discretion for that of the sentencing court is broad and plenary (see People v Delgado, 80 NY2d 780, 783 [1992]; People v Hearn, 248 AD2d 889, 890 [1998]), but it should be exercised only in extraordinary circumstances (see generally People v Massey, 45 AD3d 1044, 1048 [2007], lv denied 9 NY3d 1036 [2008]). Here, the minimum possible range for an indeterminate sentence of imprisonment for each count of vehicular assault in the second degree (Penal Law § 120.03 [1]) was 1 to 3 years (§ 70.00 [3] [b]), which is exactly the term that the court imposed upon resentencing with respect to those counts. Indeed, the facts of this case do not present circumstances warranting further reduction of the resentence to a definite sentence of imprisonment of one year. I would therefore affirm the resentence and remit the matter to County Court for proceedings pursuant to CPL 460.50 (5). Present—Centra, J.P., Fahey, Lindley, Green and Martoche, JJ.